Appellate Procedure in determining the procedures for prosecuting a
                    misdemeanor appeal. Finally, Clausen seeks an order referring Judge
                    Bare to the judicial discipline commission.
                                 We have reviewed the documents submitted in this matter,
                    and without deciding upon the merits of any claims raised therein, we
                    decline to exercise original jurisdiction in this matter.   See NRS 34.160;
                    NRS 34.170; NRS 34.320; NRS 34.330; NRS 34.020. It does not appear
                    from the documents before this court that a written order has been
                    entered regarding the motion to dismiss complaint and the basis for the
                    district court's decision is unclear. Thus, we cannot say that the district
                    court erred in denying the motion. 2 Although Clausen is correct that NRS
                    189.030 requires the lower court to transmit the transcripts, NRS 189.030
                    does not address the costs of the transcripts. The costs of the transcripts
                    may be assessed to a nonindigent appellant. See NRS 4.410(2) (providing
                    that the fees for transcripts and copies of proceedings in the justice courts
                    must be paid by the party ordering them); NRS 5.073(1) (providing that
                    the practice and proceedings of the municipal courts conform, as nearly as
                    practicable, to the practice and proceedings in the justice courts); Braham
                    v. Fourth Judicial Dist. Court, 103 Nev. 644, 647, 747 P.2d 1390, 1392
                    (1987) (holding that "when a justice's court decision is appealed, the
                    justice of the peace sends the case to the district court within ten days and



                          2 Itdoes not appear from this court's review of the documents
                    submitted that Clausen's motion to dismiss the complaint raised a
                    jurisdictional claim; rather Clausen appears to have challenged an alleged
                    pleading defect.




SUPREME COURT
       OF
    NEVADA
                                                                  2
0) 194Th    c(rao
                                               v.44441/4se. , -
                                           ;
                 costs of transmission can properly be assessed to the non-indigent
                 appellant"). Nothing precludes the district court from looking to the
                 NRAP for guidance in facilitating the processing of misdemeanor appeals.
                 Finally, Clausen's arguments regarding Judge Bare are inappropriately
                 raised in a petition for extraordinary relief in this court, see NRS 1.4655(1)
                 (providing that the Commission may begin an inquiry based upon a
                 complaint), and appear to be made with the intent to harass and vex the
                 judge as there does not appear to be any basis in fact for the challenges to
                 the judge's mental faculties. Clausen is cautioned that he may be
                 sanctioned in the future if he makes accusations of this nature that do not
                 have any supporting facts or if he raises claims for an improper purpose.
                 Petitioner Kim Blandino
                             It is not entirely clear from the pleadings before this court if
                 Blandino is asserting the same claims for relief as Clausen as the petition
                 does not adequately distinguish the arguments applicable to each
                 petitioner. To the extent that Blandino is raising the same claims for
                 relief as Clausen, we decline to exercise original jurisdiction for the same
                 reasons set forth above with the exception of the claim relating to NRS
                 189.070 and any claims regarding transcripts.        See NRS 34.160; NRS
                 34.170; NRS 34.320; NRS 34.330; NRS 34.020. Regarding NRS 189.070, it
                 does not appear that Blandino's challenge is ripe as the documents before
                 this court do not indicate that he has filed a motion to dismiss the
                 complaint or has been denied consideration of the motion and his appeal
                 remains pending before Judge Miley. We cannot evaluate any claims
                 relating to transcripts as Blandino has failed to provide any documents
                 supporting this claim. Blandino is further cautioned that he may be



SUPREME COURT
        OF
     NEVADA
                                                       3
(0) 1947A    e
                    sanctioned in the future if he makes accusations of the type raised in this
                    petition that do not have any supporting facts or if he raises claims for an
                    improper purpose. Accordingly, we
                                 ORDER the petition DENIED. 3



                                                                          Le4-4P"-i        , C.J.
                                                              Hardest


                                                                                              J.
                                                              Gibbons


                                                                                              J.




                    cc: Hon. Robert Bare, District Judge
                         Hon. Stefany Miley, District Judge
                         Don Clausen
                         Kim Blandino
                         Las Vegas City Attorney/Criminal Division
                         Eighth District Court Clerk




                          3 Wedecline to consider and reject petitioners' claims on behalf of
                    individuals who have not signed or submitted petitions to this court
                    themselves.




SUPREME COURT
        OF
     NEVADA
                                                          4
(0) 1947A    4E94